Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 10/12/2021.
Claims 1-2, 5-12 and 15-20 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW108140848, filed on 11/11/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-12 and 15-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear for failing to particularly point out and 

Regarding claim 1, the claim recites “produce third test data conforming to the protocol based on the first test data and the second test data via a machine-learning model, merge the first data, the second data, and the third data so as to produce fuzzing data, and produce the fuzzing data at least according to the first test data and the second test data” as currently amended, the claim is unclear regarding producing fuzzing data according to the first and second data only or first, second, and third data. The examiner is interpreting the claim to produce fuzzing data based on all 3 and recommends amending the claim to clarify that is the case.

Regarding claims 2, 5-10, they are rejected for their dependency on claim 1 and Claim set 1-12, 15-20 are similarly rejected to claims 1-2, 5-10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 11-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Fending Off Cyber Attacks – Hardening ECUs by Fuzz Testing, .

Regarding claim 1, NPL1 discloses
A system for producing test data, comprising: 
testing against cyberattacks, wherein the first test data and the second test data both conform to a protocol (NPL1 discloses fending off cyberattacks by Fuzz testing. [pg. 4, left col] discloses the test data generated being packed into relevant bus or communications channel for the SUT. Where test data for an ECU System under test would conform to a protocol in order to test the ECUs. Further, [pg. 3, right column-Concept for Automatically Generating and Executing Fuzz Tests] discloses the SUT might be a subsystem of multiple ECUs or a complete vehicle system.); 
produce the fuzzing data at least according to the first test data and the second test data (Fig. 2 illustrates generating fuzzed signal data which is based on the generated test data of the SUT which may be a subsystem of multiple ECUs or a complete vehicle system); and 
a transceiver electrically connected with the processor, configured to transmit the fuzzing data to the second device so as to test the second device with the fuzzing data in a testing mode against [multifaceted] cyberattacks (Fig. 2 illustrates an Automotive Testing Framework which contains the Sending/Receiving element and coupled to the Fuzz Testing Engine to transmit the Fuzzed Messages to the SUT which may be a subsystem of multiple ECUs or a complete vehicle system. .
NPL1 lacks explicitly
a storage, configured to store first test data for testing capability of at least one first device and second test data for testing capability of a second device 
a processor electrically connected with the storage, configured to produce third test data conforming to the protocol based on the first test data and the second test data via a machine-learning model, merge the first data, the second data, and the third data so as to produce fuzzing data
 transmit the data to the second device so as to test the second device
Chinitz et al. teaches
a storage, configured to store first test data for testing capability of at least one first device and second test data for testing capability of a second device ([0044] teaches saving test data of the packet capture engines 100 to external memory. Fig. 1 illustrates the different packet capture engines 100 including the DUT 132 which contains a packet capture engine)
merge the first data, the second data, and the third data so as to produce fuzzing data ([0047] teaches the central computer 120 analyzing the collected raw test data which can include the merged test data from each packet capture engine 100.), and
transmit the data to the second device so as to test the second device ([0067] teaches a trigger which may correspond to the events being the merged test data during testing of the DUT. Where this teaches the concept of merging the test data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Chinitz et al. to “a storage, configured to store first test data for testing capability of at least one first device and second test data for testing capability of a second device; merge the first data, the second data, and the third data so as to produce fuzzing data; transmit the data to the second device so as to test the second device” in order to efficiently identify problems across different devices through merging the data of the different devices and testing on the DUT. Further, this permits identifying problems early to preventing system halts and hackers into the system.
Takawale et al. teaches
a processor electrically connected with the storage, configured to produce third test data conforming to the protocol based on the first test data and the second test data via a machine-learning model ([0012] teaches the concept of a testing platform coupled to a data structure utilizing AI model for generating optimized test cases and test data based on test cases and test data as illustrated in Fig. 1A. Where NPL1 in view of Chinitz et al. test data, which conform to a protocol and are from different devices, being passed into the testing platform utilizing the AI and generating the optimized test data would also conform to a protocol based on the input passed in), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 in view of Chinitz et al. to incorporate the teachings of Takawale et al. to “a processor electrically connected with 
	Multifaceted cyberattacks is taught by the combination of NPL1 in view of Chinitz et al. where NPL1 specifically is testing against cyberattacks and Chinitz et al. is merging the data from multiple devices in order to test the DUT with the merged data therefore, covering the multifaceted feature.

Regarding claim 2, Chinitz et al. further teaches 
The system for producing the test data of Claim 1, wherein the first test data is transmitted from the at least one first device to the transceiver, and the second test data is transmitted from the second device to the transceiver ([0047] where Fig. 1 illustrates sending the test data from each of the packet capture engines to the central computer. Where the Central computer is analogous to the transceiver)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Chinitz et al. to “wherein the first test data is transmitted from the at least one first device to the transceiver, and the second test data is transmitted from the second device to the transceiver” in order to efficiently permit exhaustive testing by using test data from a plurality of field devices and allow a thorough analysis of all the data by storing all the test data within a storage.

Regarding claim 5, NPL1 further discloses
The system for producing the test data of Claim 1, 
wherein the processor is further configured to: 
mutate the first test data and the second test data ([pg. 2, right column] discloses fuzzing engines using the mutation engine which mutates known valid data); and 
merge the mutated first test data and the mutated second test data so as to produce the fuzzing data (Taught by the combination of NPL1 using the fuzzing engine with the mutation engine in view of Chinitz et al. which taught the merging of the test data from the different devices).

Regarding claim 11, it’s directed to a method having similar limitations cited in claim 1. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 12, it’s directed to a method having similar limitations cited in claim 2. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 15, it’s directed to a method having similar limitations cited in claim 5. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Fending Off Cyber Attacks – Hardening ECUs by Fuzz Testing, August 2018) hereinafter NPL1 in view of Chinitz et al. (US 2020/0028905 A1) and further in view of Takawale et al. (US 2019/0213115 A1) and further in view of Cakmak et al. (US 2019/0163666 A1).

Regarding claim 6, NPL1 in view of Chinitz et al. and further in view of Takawale et al. combination teaches
The system for producing the test data of Claim 1, 
the combination lacks explicitly
wherein the processor is further configured to determine weights of mutation patterns of the first test data and the second test data according to a result of testing the second device at a previous round.
Cakmak et al. teaches
wherein the processor is further configured to determine weights of mutation patterns of the first test data and the second test data according to a result of testing the second device at a previous round ([0026-0027] teaches weights being applied to each feature within each record of test data for generating the modified test data. [0035-0036] teaches the weights being continuously modified for the set test data through a machine learning model in order to get a larger data set and compare performance. Where by modifying the weights for the test data, the weights would have to be determine based on testing results of a previous round).


Regarding claim 16, it’s directed to a method having similar limitations cited in claim 6. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Claims 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Fending Off Cyber Attacks – Hardening ECUs by Fuzz Testing, August 2018) hereinafter NPL1 in view of Chinitz et al. (US 2020/0028905 A1) and further in view of Takawale et al. (US 2019/0213115 A1) and further in view of Keen (US 6,044,480 A) and further in view of Fujitani et al. (US 2018/0197106 A1).

Regarding claim 7, the combination teaches
The system for producing the test data of Claim 1, wherein the processor is further configured to: 
Chinitz et al. teaches
merge at least the adjusted first test data and the second test data so as to produce the fuzzing data ([0047] teaches the central computer 120 analyzing the collected raw test data which can include the merged test data from each packet capture engine 100) where the adjustment of data is cured by Fujitani et al.).
the combination lacks
divide the first test data into a plurality of first blocks; 
divide the second test data into a plurality of second blocks which correspond to the first blocks respectively, and calculates a rate of difference of each second block; 
adjust content of one or more first blocks according to that of corresponding second block(s) respectively to produce adjusted first test data, as the rate of difference of the corresponding second block(s) is lower than a preset threshold; and
Keen teaches
divide the first test data into a plurality of first blocks ([col. 4, lines 46-54] teaches network interface dividing a test message into a plurality of segments and converting the segments in to the format that complies with the predetermine protocols used by the communication network as further illustrated in Fig. 6. [col. 1, lines 23-27] teaches a plurality of test messages may be transmitted and split into many data segments.); 
divide the second test data into a plurality of second blocks which correspond to the first blocks respectively ([col. 4, lines 46-54] teaches network interface dividing a test message into a plurality of segments and converting the , and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination to incorporate the teachings of Keen to “divide the first test data into a plurality of first blocks and divide the second test data into a plurality of second blocks which correspond to the first blocks respectively” in order to efficiently optimize test data by modifying the test data according to each protocol and test environment. Dividing data into blocks further increases overall security of a network.
Fujitani et al. teaches
calculates a rate of difference of each second block ([0096] teaches a degree of difference between first data and second data)
adjust content of one or more first blocks according to that of corresponding second block(s) respectively to produce adjusted first test data, as the rate of difference of the corresponding second block(s) is lower than a preset threshold ([0096] further teaches replacing the farthest-from-target training data with the target training data when the degree of difference is smaller as further illustrated in Fig. 7 elements S270 and S320. Where the farthest-from-target training data set is conceptually similar to the first blocks and the target training data set is ; and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination to incorporate the teachings of Fujitani et al. to “calculates a rate of difference of each second block adjust content of one or more first blocks according to that of corresponding second block(s) respectively to produce adjusted first test data, as the rate of difference of the corresponding second block(s) is lower than a preset threshold” in order to efficiently and automatically optimize test data to be included within a test environment by determining data to be replaced through machine learning.

Regarding claim 8, it’s directed to a system having similar limitations cited in claim 1 in addition to producing adjusted first test data and second test data which is cured by Fujitani et al. Thus claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above in addition to Keen in view of Fujitani et al.

Regarding claim 9, it’s directed to a system having similar limitations cited in claim 7 in addition to mutating the adjusted first test data and second test data which is cured by Fujitani et al. and the mutation taught by NPL1. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 7 above in addition to Keen in view of Fujitani et al.

Regarding claim 17, it’s directed to a method having similar limitations cited in claim 7. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Regarding claim 18, it’s directed to a method having similar limitations cited in claim 8. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 8 above.

Regarding claim 19, it’s directed to a method having similar limitations cited in claim 9. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 9 above.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Fending Off Cyber Attacks – Hardening ECUs by Fuzz Testing, August 2018) hereinafter NPL1 in view of Chinitz et al. (US 2020/0028905 A1) and further in view of Takawale et al. (US 2019/0213115 A1) and further in view of Cakmak et al. (US 2019/0163666 A1) and further in view of Keen (US 6,044,480 A) and further in view of Fujitani et al. (US 2018/0197106 A1).

Regarding claim 10, it’s directed to a system having similar limitations cited in claim 6 in addition to producing adjusted first test data and second test data which is cured by Fujitani et al. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 6 above in addition to Keen in view of Fujitani et al.

Regarding claim 20, it’s directed to a method having similar limitations cited in claim 10. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 10 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-12, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193    
                                                                                   

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193